dim - ddepartment of the treasury internal_revenue_service mandatory review mc dal commerce street dallas tx release number release date date date 501-dollar_figure legend org - organization name xx - date address - address - date org address employer_identification_number person to contact id number se oe _-contact numbers voice fax certified mail - return receipt requested bear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code irc ina subsequent determination_letter dated july 20xx you received a favorable ruling as an organization having met the criterion for continued exemption under sec_501 c and a favorable ruling as a central organization recognizing your subordinate organizations are also exempt under sec_501 the organization was assigned group exemption number based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code november revenue procedures and hold that when a central organization no longer exists or qualifies for exemption under sec_501 the group_exemption_letter is revoked accordingly your determination_letter dated july 20xx is hereby revoked the result of the revocation of the group_exemption_letter is the non-recognition of the exempt status of all your subordinate organizations each subordinate will be advised that it no longer qualifies for exemption each of your subordinate organizations must file an individual exemption application or a new group exemption application must be filed under the procedures of revproc_80_27 as a taxable entity you are required to file form s u s corporate_income_tax return with the appropriate service_center indicated in the instructions for the return you have the right to contact the office of the taxpayer advacate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or to file a petition in a united_states court the extend the time fixed by law that you have taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter - sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service town country commons drive suite te_ge e0 chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested we dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax _ determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely enclosures -publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org addre sec_12 20xx 20xx 20xx city state year period ended legend org - organization name address - address vice president - vice president dir-4 - through dir through co-21 city - city through companies org-1 - org-1 xx - date ein - ein state - state president - president secretary - secretary dir-1 through emp-1 - emp ra-1 - ra cco-1 issue sec_1 whether under the circumstances described org meets the requirements for continued recognition of exemption under sec_501 of the internal_revenue_code whether org would qualify as an organization described in sec_501 of the code whether org would qualify as an organization described in sec_501 of the code facts background information org is a social_welfare_organization whose purpose according to its articles of incorporation dated june 19xx is to unite fraternally the wives of veterans with their husbands belonging to co-1 to lessen the effects of the vietnam veteran and their family and all other legal powers permitted general not for profit corporations org exempt under sec_501 of the internal_revenue_code the code’ pursuant to a ruling dated november 20xx also holds a group exemption for subordinate organizations which according to the group exemption determination_letter dated july 20xx are also exempt from federal_income_tax under sec_501 of the code co-1 co-1 is a veterans organization itself exempt under sec_501 of the code that holds a group exemption for veterans organizations also described in sec_501 co-1’s web page states that its mission is to unite veterans and their families by forming social clubs throughout the united_states which interact with other social veterans clubs co-1’s website lists several advantages to be included in its group exemption as a subordinate organization these advantages include selling liquor operating on sundays holding bingo_games and obtaining liquor licenses in dry counties co-1's website markets co-1 and its group exemption to existing bars and restaurants located in state as a way to avoid restrictive local liquor laws and as a way to operate on a tax- form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or exhibit form_8 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended exempt basis co-1’s website states that co-1 will assist in a club’s formation and application_for a liquor license co-1 refers to its subordinate organizations as clubs co-1’s website requires that its clubs have at least veteran members co-1 also requires its subordinate organizations to send it proof of all veterans’ affiliation one question that appears on co-1’s web page is do have to be a member's only club the response is a lthough the tax advantages of being a members only club are greater we do not require you to limit your bar to members your doors may be kept open by incorporating separately you keep control of your own club it is your choice if you wish to keep your doors open or closed we only ask that you honor members of other chapters org was one such subordinate of co-1 accordingly on february 20xx the org was contacted for the purpose of scheduling a joint interview with the officers and key staff of co-1 and org hereinafter collectively referenced as taxpayers’ president and secretary spoke on behalf of the taxpayers during the initial telephone contact they provided that org continues on as an auxiliary of co-1 however to accommodate co-1’s subordinates that did not meet the c membership requirements the taxpayers consulted the irs to find out how to change org's exempt code section to c and was told it must change its ein upon doing so the newly exempt sec_501 organization itself became a parent organization effective as previously indicated july of 20xx the org is in the process of converting its subs to sec_501 pursuant to consultation with the irs prior to being contacted for the purpose of the irs examination the taxpayers initiated this process in january 20xx the taxpayers faxed a copy of the letter it submitted to the irs with regard to the status change exhibit a additionally upon the advice of the irs the organization has notified its subordinates of the change a copy of the letter to the subs was provided as well exhibit b the letter includes pages excerpted from publication tax guide- veteran's organizations’ specifically the section on sec_501 social clubs the letter addressed to whom it may concern advises that the excerpt from the publication explains co-1s subordinates responsibilities and their affiliation to org the taxpayer advises in the letter org headquarters group ruling is a c with all the sub chapters classified under c the letter goes on to advise members that a minimum of ten members are required and they need not be veterans however must have common goals and interest through their social and recreational activities the letter does not address increasing the membership beyond the initial ten member requirement form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service schedule no or exhibit form_8 a explanation of items name of taxpayer org add ddress city state year period ended 20xx 20xx 20xx the property located at address is co-2 of which president is a partner org and co-1 rent their office and meeting space from president’s llc a joint interview was conducted with the officers and key employees of co-1 and org march - 20xx a memorandum of interview was prepared with regard to information obtained during that interview the inquiries and information obtained address the relationship between the two organizations from the facility used to conduct their operations to their staff and officers the memorandum of interview is exhibit c documents provided by org including internal and external communications organizational documents meeting minutes and brochures provided a timeline to track the organization’s transition from a subordinate of co-1 to an independent organization exempt under sec_501 and finally to a parent of sec_501 subordinates each of which org refers to as social clubs’ timeline per documentation january 19xx - articles of incorporation filed for co-1 - date of irs letter to co-1 c o dir-1 re group exemption january gen 19xx granting the organization an exemption from federal_income_tax under the provisions of sec_501 of the code of ein letter confirms a ruling letter was issued to co-1 in november june 19xx - date of irs letter to co-1 c o president ein ein requesting additional information to show it met all legal requirements for recognition of federal exempt status the letter acknowledged the submission of form_1024 application however it was apparently devoid of a substantial amount of necessary information as the list requesting documents and information is substantial page of the letter advises since you are incorporated a copy of the amendment to your articles of incorporation reflecting the seal and signature of the appropriate state official must be submitted within the specified time august 19xx - certificate of amendment of a state nonprofit corporation issued by the state secretary of state amending the articles of incorporation to effect a name change changing the name of the organization from co-1 to org august 19xx - date of a document providing the names of the officers of the org address city state as well as the number of employees none owner of the form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address mk city state 20xx 20xx 20xx year period ended building president that president is an officer that rent is dollar_figure and that president is the contact person at the organization’s ein ein corp id n state tax exempt id date organization joined co-1 19xx and date of incorporation june 19xx exhibit d december 19xx - date of irs letter to co-1 c o president ein ein acknowledging receipt of application_for recognition of exemption from federal income letter acknowledges organization recognized as exempt under sec_501 in tax november 19xx and the irs therefore finds no need to consider the application the letter confirms the organization is recognized as a subordinate unit of the parent organization co-1 and is covered under a group ruling exhibit e august 20xx - 20xx annual registration report of a nonprofit filed with state secretary of state’s office officers named president president vice president v-president secretary secretary board members are the same as officers listed with no additional members listed may 20xx - date of irs letter to org advising that form_941 for tax period 20xx filed by the organization did not contain a valid ein and the irs had no record of an ein having been assigned to the organization since an ein is required_by_law the irs assigned the organization ein the letter advised the organization to return the bottom part of the notice if it already has an ein writing in the exact name and ein shown on the notice it received assigning the ein october 20xx - date of irs letter to org c o president thanking the organization for applying for an ein the letter advises that ein has been assigned to the organization exhibit f november 20xx - date of irs letter advising of favorable determination to recognize org ein ein as exempt under sec_501 effective june 19xx the letter is addressed in care of president exhibit g december 20xx - letter to irs regarding present and future org subordinates the letter advises of affiliation control exemption eligibility purpose sources of receipts and nature of expenditures of subs it also serves as transmittal for constitution of org list of subs form_8718 and copy of parent’ sec_501 exemption_letter the letter was prepared for the signature of president president exhibit h december 20xx - letter to irs regarding present co-1 chapters wishing to transfer to org the letter provides that all transferring chapters are affiliated with org form 886-a rev department of the treasury - internal_revenue_service page -4- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended headquarters subject_to its general supervision or control and are eligible to qualify for exemption under sec_501 the transferring chapters listed are e e e ein co-1- address city state ein co-3 -address city state ein ein co-address city state ein the letter was prepared for the signature of president president exhibit i march 20xx - letter to irs org prepared response to irs’ request for additional information for group ruling exhibit j the organization attached a policy statement from co-3 the document is signed by dir-2 and dir-3 april 20xx - date of irs letter acknowledging organization's request for a group_exemption_letter the letter asks for more information to complete consideration of the application e e advises that a policy statement was submitted for co-3 but not for two others co-3 and co-1 advises two of the subs are c organizations and exempt under another gen co-3 and co-4 the organization was asked to show how the structure and activities of the two have changed that they now qualify for c status the letter also asks for a detail description of the subs’ activities and the percentage of time spent on each how they will be funded and a copy of their organizing document exhibit k april 20xx - date of letter prepared in response to irs’ april letter exhibit l the letter advises that all subs are affiliated evidenced by a request for inclusion are subject_to org hq’s supervision and control use the same constitution are eligible for c status are individually incorporated the letter further advises with regard to the sub that only chapter101 is to be included in the group ruling that while co-1 is included in the co-1 chapter c organization its articles will be amended to change its name to co-3 and change its purpose to the following form 886-a rev department of the treasury - internal_revenue_service page -5- e e form_886 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items ttn name of taxpayer org address year period ended 20xx 20xx 20xx city state to sponsor activities that promote patriotism supporting active military and their families to sponsor and participate in youth activities the subs’ purposes activities and funding meetings of support - gather together fraternally veterans and their families offer support by phone calls and socials for veterans and their families teaching proper flag etiquette and dances organizational - paperwork such as report employee reports annual secretary of state reports officers meeting officers meetings with members to explain what is required of their club such as patriotic activities discussion on what activities can be done without funds such as clean up at local cemetery where veterans are buried display flags visiting the local va hospital supporting active military such as pen pal letters to active_duty military calling spouses to see if they need any help etc sponsor and participate in youth activities such as fundraisers for jrotc sponsoring sports events such as baseball softball etc teaching the youth proper flag etiquette distributing quizzes about presidents and the flag with the best score and essay receiving donated prize fundraising - take donations from the members and the public selling army surplus supplies having thrift store booth selling donated items e exhibit m the letter is signed by president executive director june 20xx - certificate of amendment issued by state secretary of state changing the name of organization from org to org the amendment application is signed by president president july 20xx - date of irs letter to org c o president ein ein confirming its exemption under sec_501 and issuing favorable group ruling determination recognizing the subs a sec_501 organizations the organization was assigned group exemption number august 20xx - certificate of amendment issued by state secretary of state changing the name of the organization from org-1 back to org the amendment application is signed by president ceo april 20xx - certificate of amendment issued by state secretary of state changing the name of organization from org to org-1 the amendment application is signed by president ceo department of the treasury - internal_revenue_service form 886-a rev page -6- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended org provided two copies of its operating manual book one was updated june 20xx and the other january 20xx the organization provides a copy of this book to each of the social clubs that become member subordinates the june 20xx revision of the master book opens with a letter dated may 20xx advising org-1 are a c social organization because their primary activities promote the social welfare of the community there are no irs membership requirements under the c however org headquarters does require you have at least members your members do not have to be veterans just citizens who want to make ‘better communities through patriotism’ to become a member of org you must e e e request chapter status form enclosed incorporate your won chapter this keeps your club separate from all other clubs and keeps your club totally under your control articles of incorporation included obtain an ein ein application included fill out and sign request for chapter status application fill out articles of incorporation along with a dollar_figure check made out to the secretary of state sign ein application and return all to org hq include a check or money order made out to org for dollar_figure for chapter membership and dollar_figure for each member the letter contains a signature line for secretary administrative executive the may 20xx letter was removed from january 20xx revision of the master book this revision contains a letter dated january 20xx it is addressed to org-1 member the letter is excerpted as follows welcome aboard co-1 am sending this information package to help you get started as a club and for the information the irs insist we have on you remember am here for you if you have any questions or problems am in the office from am to pm monday through friday just give me a call and will be glad to help this package should contain tax bond application state tax registration application copy of headquarters group ruling guidelines on how to hold a meeting form 886-a rev department of the treasury - internal_revenue_service page -7- schedule no or exhibit form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx city state e e co-1 constitution bylaws and policies membership applications if this package does not include the above listed items give me a call the letter contains a signature line for secretary administrative executive the january 20xx version of the master book contains the most recent version of org’s constitution aims and purposes according to article v of the document named constitution of org co-1 are section within the spirit of our motto better communities through patriotism the co-1 corporations shall lend its support to all veterans their families and communities section ul uniting fraternally families of veterans and their communities in order to work together to better the lives of all veterans and their families and communities and to assist with any difficulties encountered by them these purposes include but are not limited to the following sponsor activities that promote patriotism supporting our active military and their familie sec_3 awareness of and assistance to the veterans and families suffering from stress disorders and assimilation back to society present and support the interests of co-1 before the public and the government sponsor and participate in youth activities providing scholarships for students article vit of the constitution addresses membership it provides as follows section i chapter membership a any person or group of persons wanting to promote patriotism in their community may form a co-1 all members of all chapters shall be governed by org b section il membership requirement a any person wanting to show their support for promoting patriotism in their community may join form 886-a rev department of the treasury - internal_revenue_service page -8- schedule no or exhibit form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org add city state 20xx 20xx 20xx year period ended dcress section tll dues a membership dues must be paid before a member may vote or hold office in any chapter b membership dues are to be sent to national auxiliary within seven days of the member joining article viii of the constitution addresses officers and their duties section ii specifically it provides the managing officer of the club must be a addresses managing officer’ member of the club the manager of the club has full control and supervision of the bar and may not be filled by an officer of the board is accountable for all income and all expenses of the bar the position may or this version of the master book contains a note advising please read the next few pages as they will tell you how to keep your records and what taxes you need to pay these pages will save you time and money if you have any questions please call me at headquarters the pages are from publication tax guide - veterans’ organizations and address issues that relate to veteran’s organizations that are social clubs and exempt under sec_501 membership guests of members at club functions providing sickness death and or similar benefits tax deductibility of membership dues the publication was as well excerpted to include e e e information on unrelated_business_income and the unrelated_business_income_tax general recordkeeping requirements as the recordkeeping requirements specifically for member supported sec_501 organizations have been lined through the recordkeeping requirements for organizations exempt under sec_501 sec_501 sec_501 and sec_501 also included in publication is not included in the master book return filing_requirements form s 990-ez form 990-t employment_tax returns form 1120-pol o o o o form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx city state the organization provided meeting minutes for board meetings held from february 20xx through december 20xx the meeting minutes detail the organization's activities during this period and are excerpted as follows february 20xx - board meeting new business president requested members consider auxiliary taking responsibilities of support center and note anything it may need to better serve our community dir-4 made motion for members to have ideas on what we can do to promote april 20xx - board meeting motion made for auxiliary to help with the support center voted yes motion made to find a donation center building or shop this would be used-for collection of goods or household needs voted donations would primarily be for support center and disaster victims june 20xx - board meeting thomas motioned a vote by members for the support center to be promoted and to do any necessary actions to promote the center to the community voted to accept motion board members will visit possible building that may serve as place to make available any donations idea to run ad and distribute fliers soliciting items to go to center august 20xx - board meeting organization’s officers spoke with small construction company about a building at address they and the owner of the co-21 inspected it everything seems in good structural state unanimous vote to purchase building for use of support center and possible used for other veteran needs board members asked by president to spread work of donation program october 20xx - board meeting building purchased and auxiliary will maintain promotion collections and any forms necessary to make decisions as to qualifying hardship needs motion to vote on specific space in the building to display donations a room was agreed upon motion to make fliers and run an ad in local paper for support center request by president to research forms to use for donations and proof of hardship february 20xx - board meeting board designated room to place donations for support center fliers were placed around town two-week ad placed donations have begun coming in secretary nominated as secretary of board nomination carried vote unanimous to put vice president in charge of necessary forms o be completed by displaced veterans and community hardship victims needed ideas for som gee form 886-a rev department of the treasury - internal_revenue_service page -10- form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org address we city state year period ended 20xx 20xx 20xx ways to promote furniture dir-4 asked about time we would be available to open our doors to those in need april 20xx - board meeting motion made to move support center donations to room upstairs vote approved motion and vote that proof of hardship will be fire or disaster verified those on disability food stamps and welfare verifications discussion - possibility of going for own exemption president will research and cover at next meeting june 20xx - board meeting problem obtaining independent exempt status because organization is a sub of co-1 hq decided against because irs said under co-1 umbrella support center donations going well but not receiving many requests toward response any ideas that board comes up with for getting information out to vets and community will be activated at next meeting july 20xx - board meeting vice president still researching forms to use another ad placed in paper for specific locations city no longer allowing continuation of donation room due to much needed remodeling decision pending as to where to move and time lapse for advertising due to relocation decision to be made at next meeting october 20xx - board meeting vote to continue advertising the center and placed information forms at stores noting what is available and what to bring to receive motion to reapply for group exempt noting new ein received also discussed formation of other chapters and what will be necessary to do this march 20xx - board meeting board discussing making co-1 aux chapters fall under national aux due to having too many requests for non-members president is sending request for the change president said we are getting to many member requests that were veteran family they could not meet the stringent guidelines of the co-1 chapters may 20xx - board meeting president reported the irs had sent a letter stating we cannot receive our exemption because we are under co-1 hq umbrella exemption she explained in detail and a motion was made to go forward in obtaining its own exemption july 20xx - board meeting at this time we have not received our group exemption but it looks as if we have finally mailed what irs wants president mentioned we need to work on a manual for the org will start working on this project but she also wants to put together a website form 886-a rev department of the treasury - internal_revenue_service page -11- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended ‘ september 20xx - board meeting we have received our exemption under c social clubs for input as to what may be added to the manual building our website december 20xx - board meeting our first chapter was formed in november of city is still putting together information for the manual and asks december 20xx - our chapter was formed in nov city february 20xx - board meeting last month we received our status name change vice president said our website is coming together and needs ideas for it vice president said we are now a c and do not have to meet required veteran status because our primary activity is to promote patriotism in our community president said we have received a request at headquarters to assist the local army reserve in sponsoring a women’s vet support group we voted to help in making calls to chapters to see if they are interested april 20xx - board meeting a motion was made to assist headquarters with women’s veteran support meetings all voted in favor to make calls and transport vets to meeting if needed vice president mentioned the officers’ manuals are almost ready and we are getting more requests for new chapter information we also discussed that all of us need to get information together for our chapters to be made aware of tax filing procedures august 20xx - board meeting manuals are almost ready we have added new chapters and we are updating our website motion was made to send newsletters out to inform clubs of what we need to keep our c status voted yes and vice president will work on this october 20xx - board meeting vice president is handing out officers’ manuals and collecting any information needed to assist in chapters filing annual reports to the irs our quarterly is filed with no employees president motioned to call all chapters to decide the best date for our meeting with chapters december 20xx - board meeting a date for chapter meetings have not been set at this time a vote was taken to whether we want to continue with our website or not due to expenses we voted to keep it for now department of the treasury - internal_revenue_service form 886-a rev page -12- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended a follow-up conference was conducted with the taxpayers on march 20xx secretary who stated she is primary contact for org was interviewed she provided that org was established as an auxiliary to co-1 for the purpose of accommodating co-1's auxiliary members which taxpayers define as spouses of veterans or persons related to veterans within two degrees of consanguinity like publication describes however not necessarily being related to co-1’s veteran members the change dealt with the members co-1 has a combination of veteran and auxiliary members by its definition of auxiliary however co-1 was getting more and more requests from chapters that did not have the membership to meet the membership requirements of a c veterans organization and as such were requesting membership as an co-1 was starting to have too many auxiliaries so rather than turning the auxiliary soliciting entities that did not meet the membership requirements away co-1 decided to change the status of its national auxiliary to what it calls a c social_club that does not require members since all of the subs of both the hq and auxiliary are bars open to the general_public the parents saw this as an ideal accommodation the board_of directors of co-1 consists of president secretary and dir-4 president’s daughter these individuals make up the current board_of directors and weie the board_of directors in 20xx noting the 20xx return listed vice president as vice-president president advised volunteer is a volunteer over at co-1 president confirmed she is the organization’s president she is also a salaried employee advising she only receives a salary when co-1 is able to pay her one co-1 has not paid a salary or any administrative expenses because the board has not decided how to allocate expenses between the two entities secretary is the primary contact person for co-1 she handles most administrative matters involving the subs such as signing on new chapters maintaining the organization's web page answering questions preparing and mailing newsletters and new member packets assuring all subs maintain good standing with the secretary of state mailing membership cards keeping files on the subs including the annual reports and training office personnel recently secretary completed an irs sponsored on-line training course for completion of the new form_990 her duties have been extended to preparing the returns for co-1 and org subsidiaries secretary was formerly employed by the organization s however recently she became a volunteer coming in to help out when needed recently for the primary purpose of this exam secretary advised she will be moving to city state in april 20xx to live with her sister and help her start a c charity form 886-a rev department of the treasury - internal_revenue_service page -13- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended president is the person in charge secretary came to work for president at one of her bars before she came to do the administrative duties previously described for co-1 currentiy secretary is training her replacement who will earn dollar_figure hour full-time with her duties to be split between the c and c organizations the other employee emp-1 also makes dollar_figuredollar_figure hour for full-time clerical work the office is officially open days from a m until p m president normally earns dollar_figure week the organizations have been discussing having her earn dollar_figure hour if the organizations can afford it the office staff’ is under the general control and direction of president with regard to the ten member rule secretary provided that the requirement is that the subordinate must have members to join the group ruling the organizations are advised verbally by secretary that they should increase their veteran membership this was wiien they were a c as a c the law does not require them to have membership the member’ requirement is that of co-1 the rule exists because it did with the c entity org was prompted to request a change_of the status of its subordinates from c to c to accommodate the social activities of the subs since all subs are bars changing them to c organizations would accommodate the social activity that is abar note the organization did not use the term bar rather the term club was used when referencing the subordinates secretary described the benefit of being a part of an exempt_organization that supports veterans she stated that chapters get to be involved in community betterment she is not sure the word exempt even comes up any more it is all about patriotism teaching what that is participating in activities of a patriotic nature and assisting veterans and their families she said at least that is what the subs should be doing however she admitted there are no controls in place to assure that they are when asked how org sells membership to prospective subordinates she provided that by now opportunity for membership in the co-1 organizations is well known throughout the state the opportunity has spread through word of mouth new clubs contact co-1 for additional information those who are not made aware by word of mouth access the organization’s web page at website the alcohol division has also made reference to co-1 as well as amvets and vikings memberships as a means for small clubs in remote rural areas to secure a license some of the clubs were for- form 886-a rev department of the treasury - internal_revenue_service page -14- or schedule no or exhibit form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended profit businesses before becoming exempt some are newly started the exemption is extended to the club not the bar therefore ownership is not relevant as according to secretary the bars are owned by the clubs and not an individual the only advantage org gets from new members is the annual dues from each of its clubs when org or co-1 is contacted by a club or someone wishing to start a chapter they decide which category of exemption the club will fit determined by the club's membership and operations once it is determined whether the club will be included as a sub of the c as opposed to a sub of the c organization secretary who is the primary contact for the social clubs org and its subs sends out an information packet the chapter is then asked to schedule a face to face meeting at co-1 and co-1’s office in recommended by the parent organizations to go over the packet contents and make once the dues and membership for at sure all documents are complete and correct least ten members is paid blank membership cards are mailed to the chapter a telephone conference is allowed but not membership dues are dollar_figure annually additionally the subs are required to remit dollar_figure for each new member dollar_figure for each returning member clubs may charge as much as dollar_figure for membership however the organization only requires the dollar_figure new and dollar_figure returning member fee the clubs may keep the rest referencing the subordinate list provided by org on march 20xx the taxpayer had active subordinates two on the list are marked closed the are e co-5 co-6 co-7 co-8 l0-9 co-10 co-11 co-12 co-13 co-14 co-15 co-16 co-17 co-18 form 886-a rev department of the treasury - internal_revenue_service page -15- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended cco-19 org maintains administrative files for each of its subordinate chapters the administrative files were reviewed for all of the active chapters they all contained the same type of documentation certificates of incorporation issued by the state of state request for chapter status forms copies of cancelled checks and or receipts for the chapter dues copies of cancelled checks and or receipts for payments to the secretary of state copies of cancelled checks and or receipts for individual membership dues policy statements member lists applications for employer identification numbers copies of letters from the irs all addressed to the chapters at org’s street address in city state copies of the membership certificates issued by org state retail sales licenses stamped liquor control copy e e all of the files contained the above information some of the files contained additional information warranting further noting co-6 in addition to the information bulleted above the administrative file for this organization contains e e a photocopy of the state driver's license of ra-1 according to the _information in the file ra-1 is the entity’s president a picture of the front of a building the window of the building has what appear to be five stickers on it each sticker contains a word which as placed spell out co-6 a form entitled 20xx activity report form for co-1 of handwritten in the blank secretary the form advises that in order to maintain c status and track the amount of gross_income and prevent overpayment of taxes the entities should keep records to show the following is taken verbatim from the form o sources of gross_income record should show if it was received from member or non member an easy way to do this is to put members sales on a different key on the register the form is marked received october 20xx by co-6 is form 886-a rev department of the treasury - internal_revenue_service page -16- cccccnmmmmnmrmemr department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org addre city state 20xx 20xx 20xx year period ended e deductions and expenses related to each activity keep copies of these records for your corporation national headquarters and the irs all clubs are to meet at least four times a year when does your club hold its meetings the form goes on to request a copy of the meeting minutes the 20xx activity report goes on to address the activities of the entity that promote patriotism the information is provides as a question then answer as follows o o o o what did your chapter do to sponsor activities that promote patriotism answer heard of a vets family_member was sick and held a benefit for him how does your chapter promote awareness of and assist veterans their families suffering from stress disorders answer we let vets know we are here to listen and relax with our sound system on friday and saturday night what does your chapter do to assist the unemployed or homeless veterans and their families answer the vets family_member that is sick is also homeless donated dollar_figure in what way does your chapter sponsor and participate in youth activities answer donated things to be auctioned off for the happy feet program has your chapter participated in operation adopt a unit if so who and where what did you do answer we are not for sure what this means a form minutes of the meeting of co-1 of handwritten in the blank as well as the remainder of the form the minutes are marked received october 20xx by secretary the duration of the meeting was p m to p m on october 20xx co-6 is oo old business never held a meeting until now everyone agrees on almost everything new business ra-1 wanted to resign so we placed new officers and disgusted our next fun raiser which everyone is supposed to be making suggestions discussion some suggestions for a fund raiser were to have a bake sale or another auction and donating it to happy feet program the administrative file contained no other meeting minutes or any documentation that evidenced any other meetings having taken place none of the administrative files for any of the other entities contain any such meeting minutes oo form 886-a rev department of the treasury - internal_revenue_service page -17- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items nanie of taxpayer org address city state 20xx 20xx 20xx year period ended e co-1 application_for membership forms thirty-three completed forms with respect to some of the applicants accompanied by copies of department of defense forms dd for some of the member applicants as well as military id cards and copies of cards certifying veteran status co-5 the entity was incorporated on april 20xx as co-5 according to its articles the corporation was formed for the purpose of entertainment for charitable events on april 20xx the articles were amended to change the name of the entity to co-s its purpose as amended is to sponsor activities that promote patriotism support active military-and their families sponsor and participate in youth activities the entity’s administrative file contains a copy of the state driver’s license of ra-2 the entity's president the file also contains ten completed membership application forms including one completed by ra-2 there are three other applications completed by or for persons also named ra-2 except as noted there was nothing in the file that spoke to the activities of the organizations law and analysis tax exemption - veterans organizations prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under r c sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare staff of joint comm on taxation cong historical development and present law of the federal tax exemption for charities and other tax-exempt organizations jcx-29-05 no comm print 20xx the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended the sec_501 requirements sec_501 of the internal_revenue_code grants exemption to civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations describe the promotion of social welfare as being primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations provides the promotion of social welfare does not include operating a social_club for the pleasure benefit or recreation of its members or carrying on a business with the general_public in a manner similar to organizations operated for profit revrul_68_46 1968_1_cb_260 describes a veteran's post after an analysis of the facts and circumstances the service determined that the post’s primary activity was the conduct of a business rather than a social welfare activity the organization’s business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans’ programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and social welfare programs were not its primary activity revrul_66_150 1966_1_cb_147 considers the exemption of a subsidiary of a veterans’ organization described in sec_501 of the code the subsidiary’s primary purpose is to operate social facilities for members of the veterans’ organization and their guests including a bar restaurant and game room it was held that this subsidiary does not qualify as an organization described in sec_501 the rationale for this ruling is that the subsidiary_organization engages in no social welfare activities and its primary purpose is operating a social_club revrul_61_158 1961_2_cb_115 describes an organization that was created exclusively for the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public its principal source of form 886-a rev department of the treasury - internal_revenue_service page -19- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended income was the gross_receipts from the weekly lottery the major portion of the profits of the lottery was used for the payment of general_expenses of the organization and only a small portion was used for social welfare purposes the ruling holds that the organization is not operated exclusively for the promotion of social welfare purposes because its primary activity is the conduct of a business for profit accordingly it is not exempt under sec_501 of the code the sec_501 exemption requirements in general sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed_forces_of_the_united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states ‘veterans’ sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants department of the treasury - internal_revenue_service form 886-a rev page -20- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended i of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of an sec_501 organization's total membership may consist of individuals not mentioned in the statute neither il r c sec_501 its legislative_history nor the regulations under sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see sec_6001 and sec_1_6001-1 operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations x kk ok prior to ancestors and lineal descendent were not included in the statutory list of persons ' permitted to be members in congress amended sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1 a these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return see sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status department of the treasury - internal_revenue_service form 886-a rev page -21- ream schedule no or exhibit t form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1 c social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of il r c sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the k ok ke ok in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived pub_l_no s rep cong 2d from nonmembers’ use of club facilities or services sess form 886-a rev page -22- department of the treasury - internal_revenue_service cmc schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended rulings and case law under ilr c sec_501 are useful for purposes of determining whether an sec_501 veterans organization is providing social and recreational activities exclusively for its members sec_1_501_c_7_-1 provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under r c sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in 111_f2d_6 cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club's exemption west side tennis club f 2d at p in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or it makes its facilities available to the general_public to a recreation of its members if substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that it w hile the regulations indicate that a club may lose its exempt status if makes its facilities available to the general_public it does not mean that its lose any dealings with outsiders will automatically cause a club to kek ok k in congress amended sec_501 replacing exclusively with substantially_all this change wa sec_4 effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess department of the treasury - internal_revenue_service form 886-a rev page -23- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx city state exemption a club will not lose its exemption merely because it receives persons other than some income from members and their bona_fide guests or because the general_public may provided such occasionally be permitted to participation is incidental to and in furtherance of its general club purposes and the income there from does not inure to members the general participate affairs public that its is in in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include a where a group of eight or fewer individuals at least one of whom is member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer form 886-a rev department of the treasury - internal_revenue_service page -24- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended revproc_71_17 sec_3 cir the third circuit in 615_f2d_600 upheld the commissioner's determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id the sec_501 exemption requirements section-501 a of the internal_revenue_code exempts from taxation organizations described at sub sec_501 as clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such pleasure recreation and other non-profitable purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states in pertinent part that a the exemption provided by sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or their products is not organized and operated exclusively for pleasure recreation or social purposes form 886-a rev department of the treasury - internal_revenue_service page -25- department of the treasury - internal_revenue_service schedule no or exhibit form_8 a explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx _ city state sec_501 was amended in by p l to provide that sec_501 organizations could receive some outside income including investment_income without losing their exempt status c of the code provided exemption for social clubs organized exclusively for pleasure recreation and other non-profitable purposes p l substitutes the word substantially for exclusively prior passage of this law in section both senate and house committee reports show that this wording change was intended to make it clear that social clubs may receive outside income without losing their exempt status however the committee reports also specified clearly defined limits gr this outside income which if exceeded then invoke the application of a facts_and_circumstances_test the law allows social clubs to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 no more than of gross_receipts may be derived from non-member use of club facilities and or services s report no 2d sess c b h report no to accompany h report public law 345_f2d_52 read in part we begin with the general proposition that tax exemptions except those of charitable organizations are to be construed strictly the courts further provided that the legislative_history urges a particularly strict construction for the exemption of social clubs thus only a limited number of facts and or circumstances warrant continued exempt status where the percentage of non-member income exceeds the percentage guidelines 579_f2d_751 and 615_f2d_600 hat a substantial portion of the club’s total receipts was from non-member use of a club’s facilities determined between - of gross_income indicated to the court that the club was engaged in business with the general_public other factors noted by the court to consider in addition to the level of non-member income include a the purposes for which the club’s facilities were made available to non-member groups b the frequency of use of the club facilities or services by nonmembers and c the amount of net profits derived from non-member income the audit standards described in revproc_71_17 as discussed above are applicable as well for this type of member organization form 886-a rev department of the treasury - internal_revenue_service page -26- nee schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended t other applicable provisions record keeping and information retention requirements sec_1_6001-1 of the income_tax regulations in conjunction with sec_1 c provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1 e of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status group exemptions - revenue_procedure revproc_81_27 sets forth the procedures under which recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code form 886-a rev page -27- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items nariie of taxpayer org address year period ended 20xx 20xx 20xx city state may be obtained on a group basis for subordinate organizations affiliated with and under the general supervision or control of a central organization paragraph three of the revenue_procedure defines provides the definitions of group_exemption_letter central organization and subordinate a group_exemption_letter is a ruling or determination_letter issued to a central organization recognizing on a group basis the exemption under sec_501 of the code of subordinate organizations on whose behalf the central organization has applied for recognition of exemption in accordance with this revenue_procedure a central organization is an organization that has one or more subordinates under its general supervision or control a subordinate is a chapter local post or unit of a central organization it may or may not be incorporated but it must have an organizing document a central organization may be a subordinate itself such as a state organization which has subordinate units and is itself affiliated with a national organization paragraph four of revenue_procedure provides the requirements for inclusion in a group_exemption_letter a central organization applying for a group_exemption_letter must obtain recognition of its own exempt status it must also establish that the subordinates to be included in the group_exemption_letter are affiliated with it subject_to its general supervision or control all exempt under the same paragraph of sec_501 of the code though not necessarily the paragraph under which the central organization is exempt not private_foundations if the application_for a group_exemption_letter involves sec_501 allon the same accounting_period as the central organization if they are to be included in group returns and organizations that have been formed within the 15-month period prior to the date of submission of the group exemption application if they are claiming sec_501 status and are subject_to the requirements of sec_508 and wish to be recognized as exempt from their dates of creation a group_exemption_letter may be issued covering subordinates one or more of which have not been organized within the 15-month period form 886-a rev department of the treasury - internal_revenue_service page -28- ccccccamanmmmcmmmenemnemerrn schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended prior to the date of submission if all subordinates are willing to be recognized as exempt only from the date of application each subordinate must authorize the central organization to include it in the application_for the group_exemption_letter the authorization must be signed by a duly authorized officer of the subordinate and retained by the central organization while the group_exemption_letter is in effect section of the revenue_procedure provides for the information required annually to maintain a group_exemption_letter including the records and information listed at sec_5 subparagraph sec_1a through h ae described in sec_4 f a information verifying the existence of the relationships required by sec_4 b a sample copy of a uniform governing instrument charter trust_indenture articles of association etc adopted by the subordinates or in the absence of a uniform governing instrument copies of representative instruments c a detailed description of the purposes and activities of the subordinates including the sources of receipts and the nature of expenditures d an affirmation that to the best of the officer's knowledge the purposes and activities of the subordinates are as set forth in b and c above e a statement that each subordinate to be included in the group_exemption_letter has furnished written authorization to the central organization as a list of subordinates to be included in the group_exemption_letter to which the service has issued an outstanding ruling or determination_letter relating to exemption g if the application_for a group_exemption_letter involves sec_501 of the code and is subject_to the provisions of sec_508 an affirmation to the effect that to the best of the officer's knowledge and belief no subordinate to be included in the group_exemption_letter is a private_foundation as defined in sec_509 and c the information required by revproc_75_50 1975_2_cb_834 also there must be included such other information necessary to establish that the school is complying with the requirements of revrul_71_447 1971_2_cb_230 h for each subordinate that is a school claiming exemption under section section of the revenue_procedure outlines the circumstances under which the group_exemption_letter will cease to have effect and includes when the service notifies the central organization or the affected subordinate that the group_exemption_letter shall form 886-a rev page -29- department of the treasury - internal_revenue_service schedule no or exhibit form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended cease to have effect as to some or all of the group because the conditions set out in dollar_figure or dollar_figure of this section have not been fulfilled continued effectiveness of a group_exemption_letter is based on the following conditions continued existence of the central organization continued qualification of the central organization for exemption under ’ gection c of the code annual submission by the central organization of the information required by section and annual filing by the central organization of an information_return if one is required of it under sec_6033 continued effectiveness of a group_exemption_letter as to a particular subordinate is based on the conditions set out in dollar_figure of this section and the following conditions continued conformity by the subordinate to the requirements for group exemption set out in sec dollar_figure and and annual filing of an information_return for the subordinate if one is required of it under sec_6033 of the code org financial information form_990 20xx 20xxx 20xx revenue membership dues gross_sales of inventory less cost_of_goods_sold equals net sales total revenue expense benefits paid to or for members salaries compensation benefits occupancy rent utilities maintenance printing publications postage shipping truck upkeep bank fees taxes office kk ok oo the taxpayer filed form 990-n electronic notice e-postcard for tax-exempt organizations not required to file form_990 or 990-ez if they choose not to file form_990 or form 990-ez form 886-a rev department of the treasury - internal_revenue_service page -30- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended equipment secretary of state fees total expense excess or deficit financial records bank statements the taxpayer's financial records consists only of bank statements drawn on co-20 address city state checking account number and was only made available for the 20xx examination period the deposits entered into the account are identified as either bankcd or dda regular deposit a deposit analysis for the checking account provides as follows beginning bank balance deposits funds available ending balance cost_of_goods_sold dollar_figure o t taxpayer’s position the taxpayer's position is outlined in exhibit n answers and inconsistency to the issues on form 886’ pages containing listed items the government's position is noted in exhibit o pages addressing each of org’ sec_24 itemized concerns government's position issue 1--analysis sec_501 of the code imposes an operational_test on organizations described in that section business activities per se either as a means of providing direct community benefit or as a means of financing their social welfare programs thus in rev ruls and the fact that the organizations engaged in some activities characterized as business with the general_public preclude a finding that they were nevertheless described in social welfare organizations are not precluded from engaging in form 886-a rev page -31- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended _ sec_501 an analysis of these organizations as a whole showed that the business of operating the fire departments and conducting veterans’ activities activities that directly benefit the community as a whole were the organizations’ orimary activities on the other hand a business activity conducted as the organization's primary activity precludes exemption under sec_501 of the code thus in rev ruls and exemption was precluded by a finding that the business activities of operating banquet facilities and conducting a public lottery were the organizations primary activities these activities standing alone provide no special benefit to the community independent from the monies raised they differ little from the operation of commercial businesses other than the fact that the profits are earmarked for social welfare purposes the regulations state that the promotion of social welfare does not extend to the operation of a social_club for the benefit of its members nor does it include carrying on a business with the general_public in a manner similar to organizations operated for profit therefore in determining whether an organization is primarily engaged in social welfare activities it is important to consider the extent to which it participates in business and social activities org was recognized as exempt under sec_501 of the code subsequently it received recognition as a central organization and assigned group exemption number maintaining its recognition as an organization described at sec_501 of the code as well as its subordinates the timeline prepared from documentation provided by the taxpayer offers that the taxpayer was originally formed as co-1 ein as a subordinate of co-1 and exempt under sec_501 its transition to org ein a central organization exempt under sec_501 began when the taxpayer changed its name from co-1 incorporated january 19xx to org on august 19xx the taxpayer was advised despite having changed its name that it is exempt under sec_501 as a subordinate of co-1 under group exemption number gen effective november 19xx on may 20xx the irs notified the taxpayer that it failed to include its ein on form_941 for the 20xx03 tax period and that there was no record of an ein being assigned to the organization as such the taxpayer was assigned ein for the purpose of processing the return only the taxpayer was advised that if it already had an ein that it should complete a form attached to the letter and return it to the irs along with the in accordance with the instruction the name the exact name associated with the ein taxpayer should have returned ein and the name co-1 under the name org the taxpayer applied for a new ein and on october 20xx was assigned ein on form 886-a rev department of the treasury - internal_revenue_service page -32- schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended november 20xx the taxpayer used the new name and ein to receive a favorable determination as an sec_501 organization the effective date of the exemption is june 19xx june 20xx the taxpayer received articles of amendment changing its name to org as its first subordinate after is already exempt as a subordinate of co-1 the information the taxpayer provided to the irs as part of its application_for recognition as a central organization listed co-1 being advised by the irs that co-1 and is recognized as exempt under gen the subordinate would be changed to co-3 auxiliary its purpose according to the taxpayer to sponsor activities that promote patriotism supporting active military and their families to sponsor and participate in youth activities the facts provide the subordinate’s activities as being consistent with a veteran’s organization exempt under sec_501 of the code the irs advised the taxpayer of the favorable ruling to recognize the taxpayer's subordinates as sec_501 organizations the taxpayer advised that the name of the result of the analysis of the information provided by the taxpayer is that its minutes contain the only specific information available regarding its activities the board meeting minutes also chronicle the taxpayer's migration to becoming a central organization after having received an independent ruling as an organization exempt under sec_501 the december 20xx meeting minutes contradict the information the taxpayer provided to the irs in its application_for a group ruling as the minutes provide that the organization's first chapter was formed in november city and was not co-3 as it indicated in its application the taxpayer provided its meeting minutes for the period spanning february 20xx through december 20xx which includes the examination period that begins january 20xx and ends december 20xx board meetings which are recorded verbatim in the facts section of this report equaled hours in 20xx hours and minutes in 20xx and hours in 20xx the taxpayer is open days a week for six hours each day thérefore the taxpayer devotes accommodating the thanksgiving christmas and new year holidays less than of its time to meetings and planning the balance of its time is spent on administrative matters concerning its subordinates as described by secretary the code first requires exempt_organizations to keep permanent books or accounts or records as are sufficient to establish the amount of income deductions credit and other matters required to be shown in any return of tax and secondly to keep at all times available for inspection by authorized internal revenue officers or employees the department of the treasury - internal_revenue_service page -33- form 886-a rev department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended required books_and_records and third to maintain such books_and_records as long as the contents may be material to the administration of any internal revenue law the taxpayer maintained few books_and_records to support having carried out any of the proposed activities recorded in the meeting minutes from the records and information available including the returns filed by the taxpayer for the examination period and the information obtained from the interview the taxpayer's activities included attending to the administrative matters of its subordinates tending to its own administrative matters and operating an unidentified business_enterprise as identified by the financial records the facts provide that tending to the administrative matters of its subordinates is the taxpayei’s primary activity rationalizing that if the taxpayer spent the primary amount of its time addressing administrative matters of its exempt subordinates that are engaging in activities that promote the taxpayer's exempt_purpose the taxpayer itself is furthering such purpose by this substantial activity revproc_80_27 addresses the procedures for securing exemption for the subordinates as well as documentation to be submitted with regard to the qualification of these subordinates as exempt within the meaning of sec_501 of the code as previously indicated the code requires that the taxpayer maintain the information as it is the only means by which to measure the taxpayer's qualification for continued exempt status the revenue_procedure provides that as a central organization the taxpayer must establish that the subordinates to be included are general supervision or control all exempt under the same paragraph of sec_501 of the code though not necessarily the paragraph under which the central organization is exempt and each subordinate must authorize the central organization to include it in the application_for the group exemption the taxpayer’s purpose according to its articles of incorporation is to unite fraternally the wives of veterans with their husbands belonging to co-1 to lessen the effects of the vietnam veteran and their family and all other legal powers permitted general not for profit organizations the taxpayer's aims and purpose according to the most recent revision of its constitution is within the spirit of our motto better communities through patriotism affiliated with it subject_to its form - 886-a rev department of the treasury - internal_revenue_service page -34- crac schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended the co-1 corporations shall lend its support to all veterans their families and communities uniting fraternally families of veterans and their communities in order to work together to better the lives of all veterans and their families and communities and to assist with any difficulties encountered by them these purposes include but are not limited to the following sponsor activities that promote patriotism awareness of and assistance to the veterans and families suffering from supporting our active military and their familie sec_4 stress disorders and assimilation back to society present and support the interests of co-1 before the public and the government providing scholarships for student sec_5 sponsor and participate in youth activities preparing returns fundraising by taking donations in order to accomplish these purposes the taxpayer provided in its exemption of their application that its subordinates would conduct their activities devoting time gathering veterans and their families together fraternally and offer support by making phone calls and socials for veterans and their families and other documents typical of corporate reporting meetings of officers to discuss activities typical of a sec_501 organization and from members and the public selling army surplus having a thrift store booth and selling donated items as the facts indicate the taxpayer did not produce any record that any of the activities of its subordinates are consistent with the activities it implied their subordinates would conduct additionally the taxpayer did not produce any record that it had the control and affiliations required for exemption each of the organizations did sign a request in some form to be included in the taxpayer's exemption_letter further the statements offered by the taxpayer during the noted interviews revealed that the primary activity of its subordinates is the operation of a bar in fact the taxpayer by its own admission sought and obtained an independent exempt status in order to accommodate the failure of these bars to meet the strict member requirements of its previous sec_501 status and to accommodate the intense social activities that is operating a bar form 886-a rev page -35- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx city state the taxpayer’s web page which it shares with former parent co-1 lists among the advantages of being included in the taxpayer's group exemption selling liquor on sunday holding bingo_games obtaining liquor licenses in dry counties the web page advises potential subordinates that the taxpayer will assist in the club’s formation and application_for liquor license the taxpayer's statements also provide when asked what it provides in exchange for the membership dues paid_by its subordinates the administrative services provided its subordinates preparing returns guidance on securing licenses sales_tax exemption filing returns etc is no different than a bookkeeping accounting or tax planning service operated commercially issue 1--conclusion the law with regard to sec_501 organizations is clear the operation of a bar whether for qualified war_veteran members auxiliary members and bona_fide guests does not serve to promote social welfare within the meaning of the sec_501 the conduct of the business itself apart from recreation provides no direct benefit to the community as such the business of operating a bar constitutes carrying on a business in a manner similar to entities that are operated for profit as the taxpayer's primary activity is to provide administrative services to entities which by its own admission and is supported by an analysis of its records is consistent with a commercially operated establishment that provides such service and that service is provided to establishments which again by the taxpayer's own admission and also supported by the analysis of the books_and_records carrying on a business a bar ina manner similar to entities operated for profit the taxpayer does not meet the requirements for continued recognition of exemption under sec_501 of the code issue 2--rationale the taxpayer's web page requires its clubs have at least veteran members it also provides that prospective subordinates send it proof of all veterans’ affiliation response to whether the bars have to be members only clubs’ the taxpayer acknowledges that the tax advantages of being a members only club are greater acknowledging that the exemption under this section is intended for membership organizations yet the taxpayer does not require its subordinates to limit its bar to members it advises that the bars’ doors may be open to the public if the bar chooses in department of the treasury - internal_revenue_service form 886-a rev page -36- mse department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org address city state 20xx 20xx 20xx year period ended to do so the web site also speaks to the independence of the bars and its lack of control_over them by offering that by incorporating you keep control of your own club’ the taxpayer’s constitution also addresses this ten member rule yet the document contains no provisions nor does the taxpayer by its own statements conduct any follow-up activities to assure that the bars are complying with the membership requirements the information offered by review of the taxpayer's own administrative files for each of its subordinates provided no information with regard to membership for for those organizations that did comply with the constitution most of its subordinates and secure members and provide the requested proof of veteran status of the members the taxpayer’s administrative records for these entities did not contain any financial information for any of its subordinates an organization described in sec_501 of the code carries out activities in furtherance of its exempt purposes only when the activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 of the regulations veterans’ organizations exempt under sec_501 of the code have been permitted broad purposes by congress they promote americanism sponsor youth activities provide color guards conduct patriotic ceremonies and functions and conduct community activities many also conduct social activities among their members social and recreational activities are only exempt_activities if conducted among post members such member exclusive activities include the operation of a bar and or restaurant gambling and dinners and dances where participation in a sec_501 organization is furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transaction such as restaurant and bar sales the presumption will be that the organization is not primarily engaged in sec_501 activities issue 2--conclusion the analysis of the facts and circumstance as provided by the taxpayer provided that neither the taxpayer nor any of its subordinates meet the membership requirements of sec_501 of the code it is this fact that caused co-1 to form the taxpayer as one of its auxiliaries and later an independently exempt_organization with its own group ruling form 886-a rev page -37- department of the treasury - internal_revenue_service schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org address year period ended 20xx 20xx 20xx city state the facts also provide that the taxpayer advised the members that it may conduct business with the general_public requiring only an initial ten members for inclusion in the taxpayer's group exemption as such the presumption is that for the two organizations that did follow and in one case exceed the member requirements that the patronage of the facilities included non-members however no information was provided to show how receipts from these members compared to total receipts of the bars the taxpayer did not show that its subordinates met the record keeping requirements of revproc_71_17 when the fact provide the taxpayer was certainly aware of them during the years under examination the taxpayer had no permanent mechanism in place to maintain records to show that its subordinates took steps to distinguish between income from veterans and non-veteran income social members and income in fact again the facts support that it was from the general_public derived from the bar this record keeping requirement that the taxpayer was attempting to negate by reforming itself as a sec_501 organization generally if an organization has not kept adequate books_and_records concerning its financial transactions with non-members and more than percent of its gross_receipts are derived from sales transactions the presumption will be that the organization’s exempi status should be revoked because it is not primarily engaged in sec_501 activities as there is no information in place as to the exact income of the taxpayer's subordinates with regard to their activities including the bar activities the subordinates would not qualify for exemption under sec_501 c of the code as the taxpayer's primary activity is to provide administrative services to entities which by its own admission and is supported by an analysis of the facts and its records is consistent with a commercially operated establishment that provides such service and that service is provided to establishments which again by the taxpayer's own admission and also supported by the analysis of the books_and_records carrying on a business a bar in a manner consistent with entities operated for profit the taxpayer does not meet the requirements for consideration of exemption under sec_501 of the code wmbir issue 3--rationale as organization’s exempt under sec_501 the taxpayer would be required to maintain records to establish that it and each of its subordinates so classified meet the form 886-a rev department of the treasury - internal_revenue_service page -38- schedule no or exhibit department of the treasury - internal_revenue_service explanation of items form_886 a om name of taxpayer org address city state year period ended 20xx 20xx 20xx sec_501 membership requirements clearly the taxpayer and for the most part its subordinates do not meet such requirement as per the taxpayer such is the reason it sought exemption under sec_501 converting from an organization recognized under sec_501 the diificulty with the taxpayer being classified under sec_501 of the code is that it would need to maintain records showing the use of the bars member auxiliary member bona_fide guest and nonmember use see revproc_71_17 and sec_6001 of the code exemption under sec_501 of the code limits the receipts of non- member income from the use of club facilities to of total gross_receipts the taxpayer maintained no records showing non-member use or income received from either members or non-members therefore it can not be ascertained what if any qualifies as non-taxable income issue 3--conclusion the taxpayer has not established that neither it nor its subordinates meet the provisions for exemption under sec_501 of the code conclusion pursuant to the conclusions noted above the taxpayer does not qualify for continued exemption under sec_501 of the code because it has not been established that the taxpayer is primarily engaged in social welfare activities within the meaning of the statute the facts do not support that the subordinate organizations of the taxpayer operate within the meaning of sec_501 and therefore the taxpayer's administrative services afforded these subordinates are no different than those offered by a firm whose primary trade_or_business is the offering of such services the facts as well do not support the taxpayer's qualification for continued exemption under either sec_501 and sec_501 of the code as the taxpayer by its own admission does not meet the membership requirements for such exempt status additionally the facts do not support that any of the taxpayer's subordinate organizations meet either the membership requirements of either section of the code it is therefore proposed that the exempt status granted org under sec_501 of the internal_revenue_code as an organization described in sec_501 be revoked the effective date of the revocation is january 20xx form 886-a rev department of the treasury - internal_revenue_service page -39- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer year period ended ar daress city state 20xx 20xx 20xx as a taxable entity you are required to file form_1120 u s_corporation income_tax return’ for additional information for filing the income_tax return please consult form_1120 instructions department of the treasury - internal_revenue_service form 886-a rev page -40-
